Citation Nr: 1332837	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  06-17 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, not otherwise specified.

2.  Entitlement to service connection for sexual problems, to include as being secondary to gonorrhea and herpes and as secondary to a service-connected penile scar.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 through June 1983.  The Veteran also served in the United States Army Reserves and the Army National Guard of Illinois.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, among other issues, denied service connection for PTSD, gonorrhea, and sexual problems. 

The Veteran testified during a February 2007 hearing that was held at the RO before a decision review officer (DRO).  A transcript of those proceedings is associated with the record.

In July 2009, the Board denied service connection for PTSD and remanded the remaining issues of service connection for gonorrhea and sexual problems for further development, to include arranging the Veteran to undergo a VA examination of those claimed disabilities.  Concurrently, the Veteran appealed the Board's denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 joint motion, counsel for the Veteran and the VA Secretary argued that the evidence indicated that efforts to corroborate the Veteran's stressors were inadequate; namely, that despite the Veteran's unit information and approximate dates of service being available in the record, the Veteran's complete service personnel records had not been obtained.  The parties also argued that the Board failed to explain adequately why it rejected PTSD diagnoses reflected in the VA treatment records.  On these grounds, the parties argued that the Board's July 2009 denial of service connection for PTSD should be vacated and remanded.  By a March 2011 order, the Court granted the parties' joint motion and remanded the matter for compliance with the instructions in the joint motion.

Subsequently, the matter was returned to the Board.  In July 2011, the Board remanded the issue of service connection for PTSD for further development, to include further efforts to locate records pertinent to the Veteran's reported guard duty service at the Korean demilitarized zone (DMZ) from March through May (or the summer months) of 1981; efforts to locate records pertinent to the Veteran's reported Article 15 arrest during subsequent service; efforts to obtain any additional VA treatment records that were not yet associated with the record; and arranging the Veteran to undergo VA examination of his claimed PTSD.  In relation to the issues of service connection for gonorrhea and sexual problems, the Board again directed that the Veteran be arranged to undergo a VA examination of his claimed gonorrhea and sexual problems.  

With respect to the Veteran's claim for service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As discussed in the July 2011 remand, claims for service connection for depression, alcoholism, and memory loss were adjudicated separately by the RO in an April 2005 rating decision.  The Veteran submitted a notice of disagreement (NOD) with regard to these issues in May 2005.  The Veteran withdrew his claim for service connection for alcoholism in a June 2005 statement.  A statement of the case (SOC) was issued in August 2005 with regard to the claim of service connection for depression with memory loss, as well as a claim for service connection for arthritis.  The Veteran did not appeal these issues to the Board.  In consideration of the holding in Clemons, the Board determined in the July 2011 remand, that this was not a situation in which the Veteran's other possible mental or psychiatric disabilities have been ignored by VA.  Rather, they were addressed separately, and, as the Veteran did not properly appeal these issues, the Board concluded that it had no jurisdiction to review the claims for entitlement to service connection for depression, memory loss, or alcoholism. 

Since the July 2011 remand, however, the Board finds that additional evidence and argument has been received raising the issue of service connection for depression.  Consequently, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, not otherwise specified.

In a May 2013 decision, the Board again remanded these issues for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal. 

In the May 2013 decision, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression, not otherwise specified for further development.  This development included affording the Veteran a VA examination to explore the nature and etiology of the Veteran's acquired psychiatric disorder to include PTSD and depression not otherwise specified.  Notably, as the evidence submitted since the July 2011 Board decision had raised the issue of service connection for depression, in accordance with Clemons, the Board instructed the examiner to provide an opinion as to whether it was at least as likely as not that any diagnosed acquired psychiatric disability either began during or was otherwise caused by the Veteran's active duty service.

Per the May 2013 Board instructions, the Veteran underwent a VA examination in June 2013.  The examiner noted that based on the evaluation, there was significant concern regarding the Veteran's credibility as he was deemed a non-credible responder.  Given the strong evidence of non-credible responding, no diagnosis was rendered.  However, despite the Veteran's highly non-credible responding, the examiner was able to address the Veteran's claimed PTSD disability as he noted that while the Veteran's records did indicate a diagnosis of PTSD, this diagnosis was given based on no formal assessment of PTSD by the Veteran's psychiatrist.  The examiner noted that a formal evaluation in 2005 indicated that there was no evidence of PTSD and that the 2005 report appeared to be the only formal assessment done with this Veteran to assess his claimed PTSD disability.

The examiner also noted that the Veteran's record demonstrated diagnoses of depressive disorder and anxiety.  The examiner however indicated that he was unable to provide a diagnosis of a mental disorder without resorting to mere speculation due to highly non-credible and unreliable responding.

While the June 2013 examiner addressed the Veteran's PTSD disability and determined that he was unable to provide a diagnosis of a mental disorder without resorting to mere speculation, he failed to provide an opinion as to whether it was at least as likely as not that any diagnosed acquired psychiatric disability, to include the previously diagnosed depressive disorder and anxiety, either began during or was otherwise caused by the Veteran's active duty service.  

Notably, in an August 2013 Informal Hearing Presentation, the Veteran's representative noted that while the Veteran had been previously diagnosed with depression, the VA examiner did not provide an opinion on whether the Veteran had suffered from a psychiatric disorder etiologically related to his active duty service at any time during the pendency of the claim.

Accordingly, the June 2013 examination report does not comply with the Board's May 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, the June 2013 VA examiner should amend his examination report in accordance with the Board's May 2013 directives cited herein to specifically address the etiology of the Veteran's acquired psychiatric disability to include depression not otherwise specified.  The examiner should specifically provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's previously diagnosed acquired psychiatric disorder, either began during or was otherwise caused by the Veteran's active duty service.

As a final matter, the Board notes that a June 2013 VA examiner determined that the Veteran's erectile dysfunction was not related to the Veteran's gonorrhea, HSV or penile scar disabilities as its etiology was organic and had to do more with other psychosocial issues.  Thus, as the Veteran's claim for service connection for erectile dysfunction is inextricably intertwined with his claim for an acquired psychiatric disorder being remanded herein, the Board will again defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the same examiner who conducted the June 2013 examination, if possible, to review the claims folder and determine whether it is at least as likely as not (a 50 percent probability or greater) that the an acquired psychiatric disorder, previously diagnosed as depression and depressive disorder not otherwise specified, either began during or was otherwise caused by the Veteran's active duty service.  If the June 2013 examiner is unavailable, the file should be referred to another similarly qualified medical professional. 

The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiner in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

2.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


